                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION


Brandon Jones,                                  )       Civil Action No. 0:19-cv-00472-JMC
                                      )
                        Plaintiff,    )
                                      )
v.                                    )                                ORDER
                                      )
William Breen,                        )
                                      )
                        Defendant.    )
_____________________________________ )


       Plaintiff, Brandon Jones, a self-represented federal prisoner, filed this civil rights action.

By order issued March 6, 2019, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No.6.) Plaintiff was warned that failure to provide the necessary information within a specific

time period would subject the case to dismissal. Plaintiff did not respond to the Order, the time

for response has lapsed, and Plaintiff has not sought an extension of time. Thus, Plaintiff has

failed to prosecute this case and has failed to comply with an order of this court. Therefore, the

case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure.

See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.




                                                    United States District Judge
May 7, 2019
Columbia, South Carolina
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
